          Case 1:19-cv-03720-ABJ Document 12 Filed 03/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
                                             )
JOSEPH R. TOMELLERI                          )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Civil Action No: 1:19-cv-03720-ABJ
                                             )
NATIONAL GEOGRAPHIC SOCIETY                  )
                                             )
                      Defendant.             )
                                             )
                                             )


             NATIONAL GEOGRAPHIC SOCIETY’S MOTION TO DISMISS

       For the reasons set forth in the attached Statement of Points and Authorities, Defendant

National Geographic Society (“NGS”) respectfully requests that the Court dismiss with prejudice

Count II of Plaintiff Joseph R. Tomelleri’s Complaint for failure to state a claim under Fed. R.

Civ. P. 12(b)(6).

       NGS respectfully requests an oral hearing on this motion.



       Dated: March 27, 2020                         Respectfully submitted,

                                                     HOGAN LOVELLS US LLP

                                                     /s/ Anna Kurian Shaw
                                                     Anna Kurian Shaw (DC Bar No. 465665)
                                                     David Martin Foster (DC Bar No. 497981)
                                                     Lauren C. Chamblee (DC Bar No. 1015058)
                                                     Brendan C. Quinn (DC Bar No. 1616841)
                                                     HOGAN LOVELLS US LLP
                                                     555 Thirteenth Street, N.W.
                                                     Washington, D.C. 20004-1109
                                                     Telephone: (202) 637-5600
Case 1:19-cv-03720-ABJ Document 12 Filed 03/27/20 Page 2 of 3



                                 Facsimile: (202) 637-5910
                                 anna.shaw@hoganlovells.com
                                 david.foster@hoganlovells.com
                                 lauren.chamblee@hoganlovells.com
                                 brendan.quinn@hoganlovells.com

                                 Attorneys of Record for
                                 National Geographic Society
          Case 1:19-cv-03720-ABJ Document 12 Filed 03/27/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing with the Clerk of the Court for the United States

District Court for the District of Columbia through the CM/ECF system on March 27, 2020. This

system provided a copy to and effected service of this document on all parties.


                                                     /s/ Anna Kurian Shaw
                                                     Anna Kurian Shaw
